Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-3, 5-6, and 14-20 stand cancelled. Claims 1, 4 and 8 are currently amended. Claims 21-22 are newly added. Claims 1, 4, 7-13, 21 and 22 are pending. 
Response to Arguments
In further search and consideration, Examiner discovered prior art US 2017/0318446 A1 to Lee to teach claim 21 and US 9699401B1 to Jones teach claim 22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0111377 A1 to Monroe in view of US 2020/0143155 A1 (effective filing date October 18, 2017) to Hodge and in further view of US 2016/0019665 A1 to Collier et al., hereinafter, “Collier” and US 2017/0318446 A1 to Lee.
Claim 21. (New) A suspect identification system comprising: one or more databases coupled via a network; one or more processors coupled to the one or more databases; and at least one computing device coupled to the one or more processors and the one or more databases via the network, wherein instructions are executed by the at least one computing device to perform: generating suspect facial data from an image of a suspect captured on a user's computing device; Monroe [Abstract] teaches embodiments provide a surveillance system having at least one camera adapted to produce an IP signal, the at least one camera having an image collection device configured for collecting image data, the at least one camera having at least one facial processor configured to execute with digital format image data at least one facial recognition algorithm, execution of the at least one facial recognition algorithm with the digital format image data detecting faces when present in the digital format image data, execution of the at least one
Monroe [0094] teaches the suspect finding and identification methodology includes: [0095] Running the Facial Recognition on the camera data; [0096] Running the Facial Recognition Algorithms on the Archival Database; [0097] Generating and storing a Facial Signature for each person that was in the field of view for future analysis; [0098] Automatic indexing into the Database based on signature; [0099] When a Suspect match has occurred, dispatch an event alarm to a wire monitor station; [0100] When a Suspect Match has occurred, dispatch an event alarm to a wireless monitor station, such as in a police car or a unit carried by an officer; and
Monroe [0223] teaches the captured image may then be forwarded to a networked Facial Processor, which derives a Facial Signature from the suspect's image. This Facial Signature may be forwarded to the Facial Database, which looks for a match between the suspect's Facial Signature and any Facial Signatures which may have been previously recorded.
receiving the suspect facial data transmitted from the user's computing device; Monroe [0094] teaches the suspect finding and identification methodology includes: [0095] Running the Facial Recognition on the camera data; [0096] Running the Facial Recognition Algorithms on the Archival Database; [0097] Generating and storing a Facial Signature for each person that was in the field of view for future analysis;
Monroe [0178] teaches Facial Processors locate faces in video from selected cameras, and derive Facial Signatures from the detected faces. These Facial Signatures are transmitted to a Facial Database, which searches through its stored Facial Signature library for a match.
performing facial recognition processing on the suspect facial data to establish suspect facial recognition data; Monroe [0094] teaches the suspect finding and identification methodology includes: [0095] Running the Facial Recognition on the camera data; [0096] Running the Facial Recognition Algorithms on the Archival Database; [0097] Generating and storing a Facial Signature for each person that was in the field of view for future analysis;
Monroe [0178] teaches Facial Processors locate faces in video from selected cameras, and derive Facial Signatures from the detected faces. These Facial Signatures are transmitted to a Facial Database, which searches through its stored Facial Signature library for a match.
comparing the suspect facial recognition data to pre-existing information stored in a database to identify a suspect match wherein if there is a determination, personal information of an identified suspect is transmitted wherein if there is no determination a notification displaying no match is transmitted; Monroe [0094] teaches the suspect finding and identification methodology includes: [0095] Running the Facial Recognition on the camera data; [0096] Running the Facial Recognition Algorithms on the Archival Database; [0097] Generating and storing a Facial Signature for each person that was in the field of view for future analysis; [0098] Automatic indexing into the Database based on signature; [0099] When a Suspect match has occurred, dispatch an event alarm to a wire monitor station; [0100] When a Suspect Match has occurred, dispatch an event alarm to a wireless monitor station, such as in a police car or a unit carried by an officer; and
Monroe [0178] teaches Facial Processors locate faces in video from selected cameras, and derive Facial Signatures from the detected faces. These Facial Signatures are transmitted to a Facial Database, which searches through its stored Facial Signature library for a match.
Monroe [0223] teaches the captured image may then be forwarded to a networked Facial Processor, which derives a Facial Signature from the suspect's image. This Facial Signature may be forwarded to the Facial Database, which looks for a match between the suspect's Facial Signature and any Facial Signatures which may have been previously recorded.
While Monroe fails to explicitly teach transmitting personal information of an identified suspect if there is a suspect match. Hodge, in the field of image recognition teaches [0054] after a match between the suspect data and the feature data has been detected, the pattern recognition module 318 communicates with the notification module 328 to provide information regarding the match, including match data identifying the suspected individual as a previously arrested individual. The pattern recognition module 318 also communicates with notification module 328 if a match has not been detected between the suspect data and the feature data in the booking database 316. [0057], 
Hodge [0062] teaches as shown in FIG. 4, the investigator user device 400 comprises a display 402 which illustrates an example user interface after a match has been found between data regarding a suspect and stored data regarding an arrested individual. For example, the investigator user device 400 transmits suspect data to the image recognition server 300, in which the suspect data includes data regarding at least one of a shape, color, size, position, or intensity of a tattoo or identifying mark of a suspect.
Hodge FIG. 5 elements 506 (display match data) and 507(alert indicating no match) [0070-0071]
Hodge [Abstract] teaches a system for high definition (HD) image recognition of criminals is disclosed. The system includes a plurality of cameras, an image recognition server, investigator user devices, a computing device, a database, and a network. At least one processor of the image recognition server is configured to receive a plurality of photographs of a first individual, perform image processing of the plurality of photographs to extract a first set of physical features, store feature data regarding the first set of physical features in the database. One of ordinary skill in the art would find it obvious to equate “facial recognition” as image recognition and pattern recognition. And the physical features to include facial features.
Monroe and Hodge both fail to explicitly teach storing one or more trespass statements in the one or more databases, the one or more trespass statements having information pertaining to criminal or civil laws. Collier, in the field of drafting legal documentation, teaches storing one or more trespass statements in the one or more databases, the one or more trespass statements having information pertaining to criminal or civil laws; Collier [0033] teaches identifying keywords may include comparing words included in text provided by the user via interface 200 and words stored in a database with a known association with one or more causes of action, courts, applicable laws, and/or the like.

Collier [0040] teaches at block 550, the process 500 may include performing a jurisdictional conflict check and error check on at least one of the user information, the information associated with the defendant, the selection of the one or more laws, the selection of the one or more causes of action, the information associated with the one or more causes of action, and the information associated with one or more attachments.

Lee, in the field of emergency reporting, teaches transmitting the one or more trespass statements to the user's computing device for display; and transmitting one or more parts of the one or more trespass statements in a specific language in response to a received location of the user's computing device. Lee [0007] teaches this invention has the purpose to provide the device and the method for informing the emergency by determining the language and dial number for reporting automatically based on the location of the occurrence of the situation

Lee [0008] teaches there is provided an emergency reporting device comprising: a location detecting unit configured to detect a current location of the device; a message generating unit configured to generate an emergency reporting message to indicate an emergency in an event of the emergency; a translating unit configured to determine a transmission language of the message based on the detected location, and to translate the message to a version of the determined language; and a transmission management unit configured to select an emergency reporting contact number based on the detected location and to transmit the version of the determined language using the selected emergency reporting contact number.

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify generating suspect facial data from an image of a suspect captured on a user's computing device by Monroe and Hodge with Collier’s teaching of drafting legal documentation and Lee’s teaches of trespass statements in a specific language in response to a received location of the user's computing device. One would have been motivated to perform this combination due to the fact that it allows one to provide prompt, accurate and efficient gathering data to identify of criminals/crime (Hodge [0020], Collier [0003], and Lee [0014]) . In combination, Monroe is not altered in that Monroe continues to detect and perform facial recognition. Hodge's teachings perform the same as they do separately of transmitting outcome and results of matching individuals against a database. Collier continues to teach suggesting relevant language for legal documentation. Lee continues to teach translate a message (statement) based on the location of the computing device. 
Therefore one of ordinary skill in the art, such as an individual working in the field of facial recognition and verification could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 21.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0111377 A1 to Monroe in view of US 2020/0143155 A1 (effective filing date October 18, 2017) to Hodge and in further view of US 2016/0019665 A1 to Collier et al., hereinafter, “Collier” and US 9699401 B1 to Jones.
Claim 22. (New) A suspect identification system comprising: one or more databases coupled via a network; one or more processors coupled to the one or more databases; and at least one computing device coupled to the one or more processors and the one or more databases via the network, wherein instructions are executed by the at least one computing device to perform: generating suspect facial data from an image of a suspect captured on a user's computing device; Monroe [Abstract] teaches embodiments provide a surveillance system having at least one camera adapted to produce an IP signal, the at least one camera having an image collection device configured for collecting image data, the at least one camera having at least one facial processor configured to execute with digital format image data at least one facial recognition algorithm, execution of the at least one facial recognition algorithm with the digital format image data detecting faces when present in the digital format image data, execution of the at least one
Monroe [0094] teaches the suspect finding and identification methodology includes: [0095] Running the Facial Recognition on the camera data; [0096] Running the Facial Recognition Algorithms on the Archival Database; [0097] Generating and storing a Facial Signature for each person that was in the field of view for future analysis; [0098] Automatic indexing into the Database based on signature; [0099] When a Suspect match has occurred, dispatch an event alarm to a wire monitor station; [0100] When a Suspect Match has occurred, dispatch an event alarm to a wireless monitor station, such as in a police car or a unit carried by an officer; and
Monroe [0223] teaches the captured image may then be forwarded to a networked Facial Processor, which derives a Facial Signature from the suspect's image. This Facial Signature may be forwarded to the Facial Database, which looks for a match between the suspect's Facial Signature and any Facial Signatures which may have been previously recorded
receiving the suspect facial data transmitted from the user's computing device; Monroe [0094] teaches the suspect finding and identification methodology includes: [0095] Running the Facial Recognition on the camera data; [0096] Running the Facial Recognition Algorithms on the Archival Database; [0097] Generating and storing a Facial Signature for each person that was in the field of view for future analysis;
Monroe [0178] teaches Facial Processors locate faces in video from selected cameras, and derive Facial Signatures from the detected faces. These Facial Signatures are transmitted to a Facial Database, which searches through its stored Facial Signature library for a match.
performing facial recognition processing on the suspect facial data to establish suspect facial recognition data; Monroe [0094] teaches the suspect finding and identification methodology includes: [0095] Running the Facial Recognition on the camera data; [0096] Running the Facial Recognition Algorithms on the Archival Database; [0097] Generating and storing a Facial Signature for each person that was in the field of view for future analysis;
Monroe [0178] teaches Facial Processors locate faces in video from selected cameras, and derive Facial Signatures from the detected faces. These Facial Signatures are transmitted to a Facial Database, which searches through its stored Facial Signature library for a match.
comparing the suspect facial recognition data to pre-existing information stored in a database to identify a suspect match wherein if there is a determination, personal information of an identified suspect is transmitted wherein if there is no determination a notification displaying no match is transmitted; Monroe [0094] teaches the suspect finding and identification methodology includes: [0095] Running the Facial Recognition on the camera data; [0096] Running the Facial Recognition Algorithms on the Archival Database; [0097] Generating and storing a Facial Signature for each person that was in the field of view for future analysis; [0098] Automatic indexing into the Database based on signature; [0099] When a Suspect match has occurred, dispatch an event alarm to a wire monitor station; [0100] When a Suspect Match has occurred, dispatch an event alarm to a wireless monitor station, such as in a police car or a unit carried by an officer; and
Monroe [0178] teaches Facial Processors locate faces in video from selected cameras, and derive Facial Signatures from the detected faces. These Facial Signatures are transmitted to a Facial Database, which searches through its stored Facial Signature library for a match.
Monroe [0223] teaches the captured image may then be forwarded to a networked Facial Processor, which derives a Facial Signature from the suspect's image. This Facial Signature may be forwarded to the Facial Database, which looks for a match between the suspect's Facial Signature and any Facial Signatures which may have been previously recorded.
While Monroe fails to explicitly teach transmitting personal information of an identified suspect if there is a suspect match. Hodge, in the field of image recognition teaches [0054] after a match between the suspect data and the feature data has been detected, the pattern recognition module 318 communicates with the notification module 328 to provide information regarding the match, including match data identifying the suspected individual as a previously arrested individual. The pattern recognition module 318 also communicates with notification module 328 if a match has not been detected between the suspect data and the feature data in the booking database 316. [0057], 
Hodge [0062] teaches as shown in FIG. 4, the investigator user device 400 comprises a display 402 which illustrates an example user interface after a match has been found between data regarding a suspect and stored data regarding an arrested individual. For example, the investigator user device 400 transmits suspect data to the image recognition server 300, in which the suspect data includes data regarding at least one of a shape, color, size, position, or intensity of a tattoo or identifying mark of a suspect.
Hodge FIG. 5 elements 506 (display match data) and 507(alert indicating no match) [0070-0071]
Hodge [Abstract] teaches a system for high definition (HD) image recognition of criminals is disclosed. The system includes a plurality of cameras, an image recognition server, investigator user devices, a computing device, a database, and a network. At least one processor of the image recognition server is configured to receive a plurality of photographs of a first individual, perform image processing of the plurality of photographs to extract a first set of physical features, store feature data regarding the first set of physical features in the database. One of ordinary skill in the art would find it obvious to equate “facial recognition” as image recognition and pattern recognition. And the physical features to include facial features.
Monroe and Hodge both fail to explicitly teach storing one or more trespass statements in the one or more databases, the one or more trespass statements having information pertaining to criminal or civil laws. Collier, in the field of drafting legal documentation, teaches storing one or more trespass statements in the one or more databases, the one or more trespass statements having information pertaining to criminal or civil laws; Collier [0033] teaches identifying keywords may include comparing words included in text provided by the user via interface 200 and words stored in a database with a known association with one or more causes of action, courts, applicable laws, and/or the like.

Collier [0040] teaches at block 550, the process 500 may include performing a jurisdictional conflict check and error check on at least one of the user information, the information associated with the defendant, the selection of the one or more laws, the selection of the one or more causes of action, the information associated with the one or more causes of action, and the information associated with one or more attachments.

Jones, in the field of monitoring a crime, teaches transmitting the one or more trespass statements to the user's computing device for display; and transmitting a specific trespass statement of the one or more trespass statements in response to a received location of the user's computing device.  Jones [Abstract] teaches receiving an alert from an encounter monitoring application executing on a first user's personal communications device; responsive to said alert, determining a location of the first user's personal communications device and proximity for personal communications devices of other users of the encounter monitoring application to the location; automatically sending to the personal communications devices of one or more users nearest to the location a request to approach the location and observe.

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify generating suspect facial data from an image of a suspect captured on a user's computing device by Monroe and Hodge with Collier’s teaching of drafting legal documentation and Jones’ teaches of trespass statements in a specific language in response to a received location of the user's computing device. One would have been motivated to perform this combination due to the fact that it allows one to provide prompt, accurate and efficient gathering data to identify criminals/crime (Hodge [0020], Collier [0003], and Jones [col. 1, lines 52-59]). In combination, Monroe is not altered in that Monroe continues to detect and perform facial recognition. Hodge's teachings perform the same as they do separately of transmitting outcome and results of matching individuals against a database. Collier continues to teach suggesting relevant language for legal documentation. Jones continues to teach transmitting a message (statement) based on the location of the computing device. 
Therefore one of ordinary skill in the art, such as an individual working in the field of facial recognition and verification could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 22.


Allowable Subject Matter
Claims 1, 4 and 7-13 are allowed. 

The innovation that makes claim 1 allowable is “storing one or more trespass statements in the one or more databases, the one or more trespass statements having information pertaining to criminal or civil laws; 2Application No.: 16/726,529transmitting the one or more trespass statements to the user's computing device for display; and automatically recording video when the one or more trespass statements is displayed.” in view of the remaining claim limitations. 
Likewise claims 4 and 7-13 are allowed because they are direct or indirect dependents of claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661